Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 1, 2021, is acknowledged and has been entered. Claims 1-22 have been canceled.  Claims 23-43 have been newly added.

Claim Objections

2.	Claims 26-43 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  These claims all directly or indirectly depend from multiple dependent claim 25.  Accordingly, these claims have not been further treated on the merits.

3.  	The election filed November 11, 2021, is acknowledged and has been entered.
Applicant has elected the invention of the Group III.  Applicant further set forth an election of the species of compounds of claim 40.  In the restriction requirement an integrin species election was set forth on pages 5 and 6, while there was no requirement to elect a compound.  Furthermore, claims 26-43 are not being further treated on the merits as set forth above.  Therefore, as claims 23-25 do not recite species of compounds an election of a compound has not been currently imposed.  Furthermore, while the species election is non-responsive for not electing an integrin, in the interests of compact prosecution, rather than mailing a notice of non-responsive amendment, the species requirement to elect an integrin has been withdrawn.

4.  	Claims 23-25 are under examination.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.




6.	Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained with respect to the newly amended claims.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a NEW MATTER rejection.
In the amendment filed December 1, 2021, new claims 23-25 were presented.  New claim 23 recites methods for priming immune response comprising: 3administering an antitumor composition comprising one or more anti-cancer antigens to an 4animal or human, and 5administering an integrin activating composition comprising an effective amount of one or 6more integrin activators to the animal or human, the effective amount being sufficient to produce a 7plasma concentration of the one or more integrin activators in the animal or human of between about 81 fM and about 500 pM after administration, 9wherein the one or more integrin activators improve priming and activating antigen 10presenting cells and activating T-cells and improve binding interactions between integrins including 11a4p1, 4P7, a5p1, aLP2, aVP3, or combinations thereof and their respective ligands including 12VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, vitronectin, or combinations thereof. Dependent claims further recite that 2the antitumor composition further comprises antigen presenting cells or antigen presenting 3cells and T-cells treated with one or more integrin activators or that the antitumor composition further comprises one or more anticancer agents.


After reviewing the specification, it does not appear that the specification, including the claims, as originally filed, provides adequate support for new claims.
After reviewing the specification it was noted that paragraph [0085] recites “The inventors have found that one or more N,N-disubstituted amide compounds, N,N-disubstituted carbamate compounds, N,N-disubstituted urea compounds, and/or N,N-disubstituted sulfonamide compounds may be effective for prompting an immune response to cancer antigens, for priming and activating antigen presenting cells and T-cells, for trafficking nature and activated T-cells into tumor, for prompting the infiltration of nature and activated T-cells into tumors, for prompting the recognition of cancer cells by natural and activated T-cells, and for prompting cancer cell killing via natural and activated T-cells.”
Notably, this disclosure sets forth that N-disubstituted amide compounds, N,N-disubstituted carbamate compounds, N,N-disubstituted urea compounds, and/or N,N-disubstituted sulfonamide compounds may be effective for priming and activating antigen presenting cells and T-cells, but it does not set forth steps of administering an antitumor composition comprising one or more anti-cancer antigens to an 4animal or human, and 5administering an integrin activating composition comprising an effective amount of one or 6more integrin activators to the animal or human, the effective amount being sufficient to produce a 7plasma concentration of the one or more integrin activators in the animal or human of between about 81 fM and about 500 pM after administration, 9wherein the one or more integrin activators improve priming and activating antigen 10presenting cells and activating T-cells and improve binding interactions between integrins including 11a4p1, 4P7, a5p1, aLP2, aVP3, or combinations thereof and their respective ligands including 12VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, vitronectin, or combinations thereof for priming immune response as claimed.
Therefore, given the apparent difference in the breadth of the claims, and that of the pertinent disclosures, it is submitted that this clearly illustrates that such amendments have in fact introduced new concepts, thereby violating the written description requirement set forth under 35 U.S.C. §112, first paragraph. For these reasons, it is not apparent that Applicant had originally contemplated the subject matter encompassed by the claims at the time the application was filed.
Otherwise this issue might be resolved if Applicant were to point to other disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of the instant claims. 


7.	Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
one or 6more integrin activators to the animal or human, the effective amount being sufficient to produce a 7plasma concentration of the one or more integrin activators in the animal or human of between about 81 fM and about 500 pM after administration, 9wherein the one or more integrin activators improve priming and activating antigen 10presenting cells and activating T-cells and improve binding interactions between integrins including 11a4p1, 4P7, a5p1, aLP2, aVP3, or combinations thereof and their respective ligands including 12VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, vitronectin, or combinations thereof.

The instant specification discloses at page 58, that compound 1, 3-oxo-1-(2-thienyl)-2-(2 thienylmethyl)-4,7,10-trioxa-2-azadodecan-l2-yl bis(2-thienylmethyl)carbamate or N,N,N',N' tetrakis(2-thienylmethyl)-2,5,8,11-tetraoxa- dodecanediamide, is a small molecule that acts as a VLA-4 and LFA-1 integrin activator. The instant specification has not disclosed that integrin activators as claimed improve priming of the immune response.


State of the Art
With respect to the claimed methods of priming an immune response with the disclosed integrin activators, it is noted that the genus of activators is widely diverse and one could not immediately envision, recognize or predict the structure of integrin activators which would prime an immune response, from those that would not.  For example, Khan et al (FIM, 1:45, 1-11, 2014) teach a beta 2 integrin agonist that reduces leukocyte recruitment and decreased inflammation in several models (see abstract and page 6, right column).
Accordingly, integrin activators are widely diverse and one of skill in the art would not be able to recognize that which integrin activators would function to prime immune responses .
Claim Analysis

The nature and scope of the claimed invention at issue is a genus of one or 6more integrin activators to the animal or human, the effective amount being sufficient to produce a 7plasma concentration of the one or more integrin activators in the animal or human of between about 81 fM and about 500 pM after administration, 9wherein the one or more integrin activators improve priming and 4P7, a5p1, aLP2, aVP3, or combinations thereof and their respective ligands including 12VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, vitronectin, or combinations thereof.
Notably, the claims do not require the “activators” to have any particular structure such that it is apparent the claims encompass structurally diverse “compounds” such as small molecule compounds, peptide compounds, aptamer compounds, antibody compounds, etc.  

In this case, since the recited “activators” are not disclosed as sharing any particularly identifying structural feature it is submitted that, as a consequence, the disclosure would not reasonably convey that Applicant had possession of the claimed invention at the time the application was filed because the disclosure would not permit the skilled artisan to immediately envision, recognize or distinguish members of the claimed “activators”  which prime an immune response to which the claims are directed.  
Notably, one of skill in the art would not consider the disclosure of compound 1, 3-oxo-1-(2-thienyl)-2-(2 thienylmethyl)-4,7,10-trioxa-2-azadodecan-l2-yl bis(2-thienylmethyl)carbamate or N,N,N',N' tetrakis(2-thienylmethyl)-2,5,8,11-tetraoxa- dodecanediamide, is a small molecule that acts as a VLA-4 and LFA-1 integrin activator because these genera includes members which do not share the same structural or functional attributes.    Accordingly, one of skill in the art would reasonable conclude that applicant was not in possession of the claimed “activators”. 
To further explain why the claims which recite structurally and functionally diverse “activators” are not adequately described, it is noted that it is well-established in the art that there is a high degree of unpredictability in modeling and predicting agents which will bind to any particular protein.   For example, according to Tame (J. Comput. Aided Mol. Des. 1999 Mar; 13 (2): 99-108), computational approaches to design or select drug reagents which bind protein targets are hindered by the complexity of the physical chemistry that underlies weak, non-covalent interactions between protein targets (e.g., a cell surface receptor) and small molecule ligands (e.g., peptides); see entire document (e.g., the abstract).  In addition, Dixon (Proteins. 1997; Suppl 1: 198-204) points out that the evaluation (scoring) of potential solutions is still an area that needs improvement, especially when predicting protein-protein interaction because of limitations associated with reproducing the geometry of the complex; see entire document (e.g., the abstract).  While there are many additional reasons that predictions based upon the results of such modeling approaches are inaccurate, it is noted that Lensink et al. (Proteins. 2007; 69: 704-718) reviewed the performance accuracy of various different methods for predicting protein-protein interaction, reporting that significant numbers of "incorrect" determinations were made in blind analyses (i.e., 
  As such, while the specification describes compound 1, 3-oxo-1-(2-thienyl)-2-(2 thienylmethyl)-4,7,10-trioxa-2-azadodecan-l2-yl bis(2-thienylmethyl)carbamate or N,N,N',N' tetrakis(2-thienylmethyl)-2,5,8,11-tetraoxa- dodecanediamide, that is a small molecule that acts as a VLA-4 and LFA-1 integrin activator, such constructs are not representative of these respective genera, as a whole, since there is no disclosure of a correlation between any one particularly identifying (i.e., substantial) structural feature, which is shared by these species and other members of their respective genera, and any one functional feature also shared by at least most of the other members of their respective genera.
Consequently, the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of the genera of “activators” to which the claims are directed; and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Driessens et al (JI, 32(2), 140-144, 2009) as evidenced by Oostendorp et al (LL, 24:423-435, 1997), Aravindaram et al (GT, 21:457-467, 2014) and BioLegend Recombinant Mouse GM-CSF, (accessed on March 9, 2022, https://www.biolegend.com/en-us/products/recombinant-mouse-gm-csf-carrier-free-4852?GroupID=GROUP577).
	The claims are herein drawn to methods for priming immune response comprising: 3administering an antitumor composition comprising one or more anti-cancer antigens to an 4animal or human, and 4P7, a5p1, aLP2, aVP3, or combinations thereof and their respective ligands including 12VCAM-1, fibronectin, MAdCAM-1, ICAM-1, ICAM-2, vitronectin, or combinations thereof. Dependent claims further recite that 2the antitumor composition further comprises antigen presenting cells treated with one or more integrin activators or that the antitumor composition further comprises one or more anticancer agents.

	Driessens et al teach administering a composition comprising Renca tumor cells (which comprise cancer antigens as set forth in claim 23), wherein the Renca tumor cells also express mGM-CSF (an alpha 4 beta 1 activator, see below) and further comprising dendritic cells (antigen presenting cells) that had been primed with mGM-CSF (see pages 141-142) and these methods primed an immune response (see entire document, e.g., pages 143-144).  As claim 25 depends from claim 23 in the alternative, the dendritic cells also meet the limitation of the composition further comprising one or more anticancer agents.

	As evidenced by Oostendorp et al GM-CSF is an VLA-4 (alpha 4 beta 1) activator of VLA-4 binding to VCAM-1 (see abstract).  Then while Driessens et al does not directly monitor mGM-CSF levels in the mouse, the office lacks the resources to determine that the level in within the claimed range of 1 fM to 500 microM. However, Aravindaram et al teach that mice treated with dendritic cells alone increase expression of GM-CSF in mice splenocytes to around 40 pg/ml (see Figure 4C).  As BioLegend Recombinant Mouse GM-CSF teaches that mGM-CSF has a predicted MW of 14.2 kDA, this translates to approximately 2.8 pM GM-CSF.  Furthermore, the tumor cells in Driessens also express mGM-CSF, so the concentration of mGM-CSF would appear to be in the claimed range of 1 fM to 500 microM, absent a showing otherwise.

In this case, the Office does not have the facilities for examining the methods of the prior art in order to establish that the methods of the prior art produce a plasma concentration of between about 1 fM to about 500 microM. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the methods to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO 
Therefore, the methods of Driessens et al are deemed to anticipate the claimed methods absent a showing otherwise.  


Conclusion
10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 9, 2022